Acknowledgments
1. 	Applicant’s amendment, filed on 5/9/2022 is acknowledged.  Accordingly claims 1-30 remain pending.
2.	This paper is assigned paper No. 20220518, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
4.	Applicant’s response, filed on 5/9/2022, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claims obviates the 35 USC 112(a) rejections set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claims obviates the 35 USC 112(a) rejections set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn. 
Allowable Subject Matter
5.	Claims 1-30 are allowed, subject to the examiner’s amendment described below.

Reasons for Allowance
6.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2010/0306533 to Phatak) which discloses a secure communications and location authorization system using a power line or a potion thereof as a side-channel that mitigates man-in-the-middle attacks on communications networks and devices connected to those networks. The system includes a power grid server associated with a substation, or curb-side distribution structure such as a transformer, an electric meter associated with a structure having electric service and able to communicate with the power grid server, a human authorization detector input device connected to the electric meter and the power grid server. The human authorization detector is able to receive an input from a user physically located at the structure and capable of communicating with the power grid server via the electric meter. The user's physical input into the device causing a request to be sent to the power grid server that then generates a location certificate for the user. Without the location certificate, access to the communications network and devices connected to those networks can be denied.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11 and 21, specifically the combination of steps of:
specifying, through an interface of a monitoring device, a plurality of transaction indicators including a first transaction indicator and, for each of the plurality of transaction indicators including the first transaction indicator, multiple sets of transaction dimension values to be monitored, wherein a transaction indicator is used to reflect statistical characteristics of the transaction data; obtaining, by the monitoring device based on a user specified time range, monitoring transaction data associated with a specified plurality of transaction indicators including the first transaction indicator, wherein sampling sequences of the first transaction indicator are obtained under the multiple sets of transaction dimension values of the monitoring transaction data respectively, wherein each set of transaction dimension values corresponds to one sampling sequence, respectively, wherein a first sampling sequence comprises values of the first transaction indicator at a predetermined quantity of sampling points under a first set of transaction dimension values, and a value of the first transaction indicator at a target sampling point in the first sampling sequence is a first actual value; calculating, by monitoring device and for the first sampling sequence, an estimated value, wherein the estimated value is an estimated value of the first transaction indicator at the target sampling point in the first sampling sequence based on the first sampling sequence, as recited in claims 1, 11 and 21.  Moreover, the missing claimed elements from Phatak are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Phatak disclosures because it is not common to: specifying, through an interface of a monitoring device, a plurality of transaction indicators including a first transaction indicator and, for each of the plurality of transaction indicators including the first transaction indicator, multiple sets of transaction dimension values to be monitored, wherein a transaction indicator is used to reflect statistical characteristics of the transaction data; obtaining, by the monitoring device based on a user specified time range, monitoring transaction data associated with a specified plurality of transaction indicators including the first transaction indicator, wherein sampling sequences of the first transaction indicator are obtained under the multiple sets of transaction dimension values of the monitoring transaction data respectively, wherein each set of transaction dimension values corresponds to one sampling sequence, respectively, wherein a first sampling sequence comprises values of the first transaction indicator at a predetermined quantity of sampling points under a first set of transaction dimension values, and a value of the first transaction indicator at a target sampling point in the first sampling sequence is a first actual value; calculating, by monitoring device and for the first sampling sequence, an estimated value, wherein the estimated value is an estimated value of the first transaction indicator at the target sampling point in the first sampling sequence based on the first sampling sequence. Dependent claims 2-8, 22-28 and 30-31 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
5/18/2022